Citation Nr: 0332731	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  00-09 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a kidney 
disability.

2.  Entitlement to service connection for a liver disability. 

3.  Entitlement to service connection for gout.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel



INTRODUCTION

The veteran had active duty service from September 1959 to 
September 1963.

This case comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 1999 rating decision rendered 
by the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the claims sought on appeal.

The veteran appeared and testified before the undersigned 
Veterans Law Judge at a May 2003 hearing held in Los Angeles, 
California.  A transcript of the hearing is associated with 
the claims file.  The transcript reflects that the veteran 
waived his right to notification under the Veterans Claims 
Assistance Act of 2000 (VCAA) and also for the one-year 
period to submit additional evidence under the notice.  The 
veteran submitted a written waiver of such rights at the time 
of the hearing, which has been associated with the claims 
file. 


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  VA has since issued regulations consistent 
with this law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a), and 19.9 (2003).  Among other things, the VCAA 
heightens VA's duty to assist veterans in developing their 
claims, to include obtaining medical records that VA may have 
in its possession.  See 38 U.S.C.A. § 5103A(c).   For the 
reasons discussed below, the Board finds that the VCAA 
requires further development on VA's part in this case.

Specifically, the veteran has indicated that medical records 
related to his claims on appeal may be located at the VA 
medical facilities in Long Beach, CA; Loma Linda, CA; and 
Palm Desert, CA.  He has also identified Dr. Roland Jenkins 
and Dr. Keenan as physicians who have treated him or are 
familiar with his medical condition, and who work at these 
facilities.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and the applicable VA 
regulations (codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  In particular, the RO should 
ensure that the notification requirements 
and development procedures found in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 are 
fully satisfied.  As part of the notice 
required under the new law, the RO should 
inform the veteran that it would be 
helpful for him to identify any VA or 
private medical records not already of 
record that may be relevant to his claim.  
The RO should also conduct any additional 
development of this case that is deemed 
necessary.

2.  The RO should contact the VA medical 
facilities in Long Beach, CA, Palm 
Desert, CA, Long Beach, CA, and obtain 
any medical records they may have since 
September 2000 concerning the veteran's 
claims of service connection for a kidney 
disability, liver disability, and gout.  
The RO should also attempt to contact Dr. 
Jenkins or Dr. Keenan at these facilities 
for any information or opinion that may 
have with regard to the veteran's service 
connection claims.

3.  Upon retrieval of any such records, 
the RO should review the evidence and 
determine whether additional development, 
such as the scheduling of a VA 
examination, is necessary to fully and 
fairly adjudicate the veteran's claims. 

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
veteran's claims.  If any benefit sought 
is denied, a supplemental statement of 
the case should be issued and the matter 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




